DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment and reply filed December 16, 2021 have been received and entered into the case.  Claim 1 – 7, 19 – 36 are pending; claims 19 – 31 are withdrawn; claims 1 – 7 and 32 – 36 have been considered on the merits.  All arguments have been fully considered.

Claim Rejections - 35 USC § 112
Previous rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn due to applicant’s amendment.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 7 and 32 – 36 are rejected under 35 U.S.C. 103 as being unpatentable over Patel (US 2013/0195959).
Patel teaches compositions comprising lyophilized platelet lysates (LPL) (abstract, examples, claims), wherein the LPL is obtained from a platelet lysate prepared by lysing concentrated platelets (or a platelet preparation having complex protein mixtures as defined by applicant, p.12, 29, 55) (0002-0005, 0026-0027), wherein the LPL retains growth properties after lyophilization (0002-0005, 0013, 0021, 0028, 0034); a liquid medium (or carrier) such as basal media, plasma (pH 7.42, see “Acid-Base Homeostasis”, Wikipedia, p.2) or saline (or a physiological carrier with pH 5.5, see “Saline”, Wikipedia, p.2) (0028, examples); and wherein the composition does not include bulking agents as claimed (examples, claims).  The compositions comprise increased concentrations of growth factors, cytokines and chemokines (complex protein mixtures as defined by applicant, p.12, 29, 55), growth factors (abstract, examples, 0034) such as FGF-B (0034); and do not include animal serum (examples, claims).
Patel does not teach the compositions having the claimed growth properties or amount of FGF.  However, Patel teaches that the compositions provide increased concentrations of growth factors, (0003, 0004, 0021-0023, 0028, 0034) and that more cycles of freeze drying will lyse more platelets and in turn release more growth factors (p.3).  At the time the claims were filed, in following the teachings of Patel, one of ordinary skill in the art would have been motivated to optimize the number of cycles, thus amounts of lysed platelets and growth factors as a matter of 
While Patel does not teach the platelet lysates have molecular weight fractions of 100kDa or more, it is noted that the instant specification identifies that growth factor activity is substantially found in platelet lysate fractions having molecular weights of 100kDa or more (p.24).  Patel specifically states the platelet lysates initially contain growth factors, cytokines, and chemokines therein (0013) including but limited to PDGF, VEGF, TGF-b, FGF, EGF (0034) (or those also identified by applicant, specification p. 24-25, figure 7-8) and that the lyophilized platelet lysates have increased growth factor concentrations (0003, 0004, 0021-0023, 0028, 0034) which results in improved cell culture applications over existing supplements such as FBS (0028).  Since platelet lysate compositions of Patel include the same growth factors as applicant and demonstrate the same high concentrations of growth factors and properties, it would follow that the lysates of Patel may also have fractions with, or similar to, MW of 100 kDa or higher as claimed.  Moreover, the composition of the Patel would have rendered the claimed composition obvious to one of ordinary skill in the art at the time the claims were filed, in view of the clear similarity of activity and functions between the lysate compositions.   
Thus, the claims are rendered prima facie obvious, especially in the absence of evidence to the contrary.

Claims 1 – 7 and 32 – 36 are rejected under 35 U.S.C. 103 as being unpatentable over Dietz et al. (US 2011/0171731, IDS 05.31.2017 USPAP #7) in view of Patel (US 2013/0195959).

Dietz does not teach the compositions wherein the platelet lysate is lyophilized.  However, at the time the claims were filed, it was known in the art to lyophilize such preparations for particular benefits.  Specifically, Patel teaches lyophilizing platelet lysate compositions (LPL) (abstract, examples, claims), wherein the LPL is obtained from a platelet lysate prepared by lysing concentrated platelets (0002-0005, 0026-0027), and wherein the LPL retains growth properties after lyophilization and reconstitution (0002-0005, 0013, 0021, 0028, 0034).  Patel teaches the lyophilization provides benefits of preserving the platelet lysates and the growth factors therein (0013) as well as impart a long shelf life of the preparation (0032).  Patel additionally states that the lyophilized platelet lysates have increased growth factor t the time the claims were filed, one of ordinary skill in the art would have been motivated by Patel to lyophilize the compositions of Dietz for the express teachings of extended shelf life, retained and increased activity thereof, and with a predictable degree of success.
Thus, the claims are rendered prima facie obvious, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 7 and 32 – 36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 7 and 32 of copending Application No. 14/712 491 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are all drawn to lyophilized platelet compositions comprising a saline carrier, no bulking agents selected from trehalose, mannitol and sucrose, FGF-beta at the same amount and without serum.  Although the reference application does not claim the same cell growth properties, it is noted that the lysate preparations are made in the same manner (specification p.20-21 of both applications), indicating that the resulting lysates would exhibit the same cell growth properties.


Response to Arguments
Applicant summarizes requirements for establishing a prima facie case, stating that teachings away must be considered; and iterates previous arguments in that the prior art does not teach all of the claimed limitations and states that the claimed lysate exhibits unexpected performances over the compositions of Patel; specifically referring the previously filed declaration (filed 01.06.2021) showing the compositions are different and do not share the same exact growth properties.  Applicant further argues that the declaration shows lyophilizing in the manner of Patel results in poor cell growth; that improper hindsight is applied to arrive at lyophilizing platelet lysate preparations since Dietz does not teach or suggest lyophilization; that the references are not combinable; and that the references do not teach or suggest the claimed properties of the platelet lysate.  Applicant additionally states that the provisional obvious double patenting rejection is overcome.
However, these arguments fail to persuade.  
Regarding applicant’s statement that a teaching away must be considered, it is noted that applicant has not presented what they regard as a teaching away.
Regarding the claimed limitations that are not disclosed by the cited prior art, it is first noted that the argued activity is drawn to a platelet preparation starting product and not the lyophilized platelet composition claimed. In addition, it is iterated that the rejections above acknowledge that the prior art does not specifically identify characteristics of these starting products.  However, it is further iterated that Patel teaches that the compositions provide 
Regarding the argued unexpected results and affidavit, please note that the examiner has not stated that the platelet lysates are the exactly same as suggested.  Rather, it is acknowledged that there would be some degree of difference in activity, but that such differences would be routinely optimized and expected when practicing the invention of Patel, as stated above.  Furthermore, the data provided in the affidavit shows platelet lysate activity before and after lyophilization of the claimed platelet preparation and not that of Patel or Dietz.  Rather the comparison only shows that the composition of Patel and applicant have differences in activity.  It is noted that the data reflects activity before and after lyophilization of applicant’s composition, but only the lyophilized composition of Patel.  Notably, the affidavit fails to 
Regarding the argument that lyophilizing in the manner of Patel results in poor cell growth, the affidavit fails to support this assertion.  As previously stated, the affidavit fails to show data for any composition of the prior art before and after lyophilization.  Rather, the data only indicates activity of a single, lyophilized composition of Patel compared to the composition of applicant.
 In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  At the time the claims were filed, platelet lysate composition were known in the art as evidenced by Patel and Dietz.  It was further known in the art to lyophilize platelet lysates as evidenced by Patel.  As such, it is maintained that it was known in the art to lyophilize platelet lysate preparations for particular benefits.  As previously stated, Patel teaches lyophilize platelet lysate compositions retain growth properties after lyophilization and reconstitution (0002-0005, 0013, 0021, 0028, 0034); that lyophilization provides benefits of preserving the platelet lysates and the growth factors therein (0013) as well as impart a long shelf life of the preparation (0032); have increased growth factor concentrations (0003, 0004, 0021-0023, 0028, 0034) and improved cell culture applications.  Thus, one of ordinary skill in the art would have been motivated by Patel to lyophilize the compositions of Dietz for the express 
	Regarding the argument that that the references are not combinable, it is iterated that both Patel and Dietz are drawn to producing platelet lysate preparations comprising growth factors for cell culture.  Thus, the references are analogous and therefor combinable, contrary to applicant’s assertions.
Regarding the argument that the references do not teach or suggest the claimed properties of the platelet lysate, it is iterated that the argued properties are drawn to a starting product for the claimed lyophilized composition.  Regarding Patel, it is acknowledged that there would be some degree of difference in activity, and that such differences would be routinely optimized and expected when practicing the invention of Patel, as stated above.  Moreover, in following the teachings of Patel, one of ordinary skill in the art would have been motivated to optimize the number of cycles, thus amounts of lysed platelets and growth factors as a matter of standard practice and experimentation, and with a reasonable expectation for successfully obtaining the effective composition of Patel.  Regarding Dietz, it is reiterated that Dietz prepares the platelet lysate in the same manner as applicant.  Specifically, Dietz teaches lysing platelet preparations by lysing apheresis platelet preparations by centrifuging, filtering, 2 – 5 or more freeze/thaw cycles; centrifuging at 2000 – 4000g for 15-45 minutes, filtering through a 0.45um filter or 0.2um filter (0010-0013) and/or vacuum filtered (0082); which is the same method disclosed by applicant (specification p.20-21).  As such, the platelet lysates of Dietz must also exhibit the same growth properties, amounts of growth factors as well as molecular weight fractions as those claimed by applicant.
Regarding the provisional obvious double patenting, the rejection is maintained since the claims are drawn to the same compositions comprising LPL, saline carrier (pH 5.5, “Saline”, Wikipedia), without bulking agents, supplemental growth factors in the same amounts and prepared in the same way.  Thus, it is maintained that the compositions must also exhibit the same cell growth properties, amounts of components as well as molecular weights.  



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915.  The examiner can normally be reached on Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUTH A DAVIS/Primary Examiner, Art Unit 1699